   Case 2:19-cr-00925-SDW Document 22 Filed 03/02/21 Page 1 of 1 PageID: 49

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                   *
                                *
    v.                          *      CRIM. NO. 19-925
                                *
ELIJAH CABBAGESTALK             *
                                *
                              *****
 ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
              FOR FELONY PLEAS AND/OR SENTENCINGS

        In accordance with Standing Order 2020-06, this Court finds:

  ✔      That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

  ✔      That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:

1. The parties have worked diligently to reach a resolution through a stipulated fact plea agreement and
the defendant wishes to proceed with his sentencing hearing today; 2. Inability to conduct in-person
hearings for an indefinite period; 3. Consent of the defendant.
Accordingly, the proceeding(s) held on this date may be conducted by:
   ✔      Video Teleconferencing

          Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                  The Defendant (or the Juvenile) is detained at a facility lacking video

        teleconferencing capability.

                  Other:




Date: March 2, 2021                                                 s/Susan D. Wigenton
                                                                   Honorable Susan D. Wigenton
                                                                   United States District Judge
